Citation Nr: 0920787	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  94-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a staged rating in excess of 20 percent on 
an extraschedular basis for lumbar disc disease, for the 
period from July 22, 1993 to February 28, 2001.

2.  Entitlement to a staged rating in excess of 40 percent on 
an extraschedular basis for lumbar disc disease, from March 
1, 2001, excluding the periods of December 11, 2002 through 
March 31, 2003, and from October 22, 2008 through December 
31, 2008, when temporary 100 percent ratings were assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied a compensable 
rating for the Veteran's low back disability (classified as 
low back pain).  A 10 percent rating was subsequently granted 
effective from January 1993; the disability was reclassified 
as degenerative disc disease of the lumbar spine (post-
operative) at that time.  In January 1996, the rating was 
increased to 20 percent, with a 100 percent evaluation 
temporarily established from November 1992 to January 1993.  
The rating for the Veteran's low back disability was later 
increased to 40 percent effective from March 1, 2001.

The Veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in March 2007.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The Veteran's claim for an increased initial rating for his 
low back disorder has been before the Board twice previously.  
In the more recent February 2008 decision and remand, the 
Board denied the following claims for entitlement to 
increased staged ratings, on a schedular basis: in excess of 
20 percent for lumbar disc disease from July 22, 1993 to 
February 28, 2001; in excess of 40 percent for lumbar disc 
disease from March 1, 2001 to the present, excluding the 
period of December 11, 2002 to March 31, 2003 when a 
temporary 100 percent evaluation was assigned; and in excess 
of zero percent (noncompensable) for a post-operative scar in 
the lumbar spine region.  The Veteran has not appealed the 
Board's decision to the Court of Appeals for Veterans Claims.  

In February 2008, the Board also remanded the Veteran's claim 
for entitlement to a higher staged ratings for his low back 
disability on an extraschedular basis, as listed in the 
Issues section above.  In the remand, the Board requested the 
Appeals Management Center (AMC): to review the record and 
ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA); to advise the Veteran that employment records, to 
include statements from current or former supervisors and co-
workers, would be relevant with respect to whether an 
extraschedular rating would be warranted for either period of 
time at issue; to adjudicate the Veteran's claim of 
entitlement to an extraschedular rating in excess of the 
schedular evaluations assigned for his service-connected 
lumbar disc disease prior to and from March 1, 2001, based on 
a de novo review of all pertinent evidence and consideration 
of all pertinent legal criteria; and, if so warranted, to 
refer the matter to the VA's Under Secretary for Benefits or 
the VA's Director of the Compensation and Pension Service.  
The record indicates that the AMC reviewed the pertinent 
evidence and denied the Veteran's claim in a February 2009 
rating decision.  See also a March 2009 Supplemental 
Statement of the Case (SSOC).  The Board notes that, in the 
February 2009 rating decision, the RO did not include any 
analysis regarding for an extraschedular rating for the 
period prior to March 1, 2009, as requested in the February 
2008 remand.  However, the Board finds this to be harmless 
error.  As will be explained more fully, the current evidence 
weighs against referral for an extraschedular rating and the 
Veteran, after being notified to provide further evidence of 
marked interference with work or frequent hospitalizations by 
a March 2008 notice letter, failed to provide such evidence.  
As the provisions of the Board's February 2008 remand have 
been complied with substantially, the Board will now proceed 
with its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

In a May 2009 post-remand brief, the Veteran's representative 
indicated that the Veteran's low back disorder had worsened 
and suggested that another VA examination was warranted.  The 
Board notes that evidence of a worsening of a service-
connected current disorder, absent evidence concerning 
interference with employment or frequent periods of 
hospitalization, is utilized by the VA in determining whether 
an increased rating is warranted on a scheduler basis.  See 
38 C.F.R. § 4.1 (noting the use of medical examinations in 
determining a disability rating on a scheduler basis).  The 
record indicates that the Board adjudicated the Veteran's 
claims for increased scheduler ratings for his low back 
disorder in February 2008 and, as noted above, those 
decisions are now final.  See 38 U.S.C.A. § 7104.  Because 
the author's intent is not clear, the Board will refer this 
matter to the RO for clarification and any indicated action.  


FINDINGS OF FACT

For both time periods under appeal, there are no additional 
factors that render impractical the application of regular 
scheduler standards in the evaluation of the Veteran's 
service-connected low back disorder; the evidence does not 
indicate either frequent hospitalizations or marked 
interference with the Veteran's employment; the currently 
assigned ratings of 20 and 40 percent from July 22, 1993 to 
February 28, 2001 and from March 1, 2001, respectively, 
adequately compensate the degree of disability shown during 
the entire period of time at issue.


CONCLUSIONS OF LAW

1.  For the period from July 22, 1993 to February 28, 2001, 
the criteria for referral for consideration of the assignment 
of a rating in excess of 20 percent on an extraschedular 
basis for lumbar disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2008).

2.  From March 1, 2001 to the present, excluding the periods 
of December 11, 2002 through March 31, 2003, and from October 
22, 2008 through December 31, 2008, when temporary 100 
percent ratings were assigned, the criteria for a referral 
for consideration of the assignment of a rating in excess of 
40 percent on an extraschedular basis for lumbar disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

Pursuant to the Board's February 2008 remand, the AMC issued 
a March 2008 VCAA notification letter that substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
Veteran was expected to provide.  In addition, this letter 
provided the Veteran specific notice regarding entitlement to 
an extraschedular rating, as well as informing the Veteran of 
the evidence and information needed to establish a disability 
rating and effective date, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the AMC 
issued the VCAA letter noted above pursuant to a Board 
remand, and, therefore, after the RO decision that is the 
subject of this appeal.  However, subsequent to the issuance 
of the VCAA notice, the RO re-adjudicated the Veteran's 
claims, as demonstrated by the February 2009 rating decision 
and March 2009 Supplemental Statement of the Case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541- 42 (2006) (Mayfield III); (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated that he is aware 
of the information and evidence necessary to meet the 
necessary criteria for an extraschedular rating.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
and VA medical records, dated from 1992 through 2008, to 
assist the Veteran with his claim.  Additionally, the VA 
provided the Veteran with VA medical examinations in July 
1995, March 2002, December 2003, and January 2006.  As noted 
above, the Veteran's claims for higher schedular ratings for 
his back disability during the periods of time at issue were 
denied by a Board decision in February 2008; the only issues 
that remain in appellate status are entitlement to higher 
ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  
By a Board remand at that time, the Veteran was provided an 
opportunity to submit records from an employer showing 
industrial impairment; he failed to submit such evidence.  In 
view of the foregoing and after review of the examination 
reports and other evidence of record, the Board finds that 
there is no further duty to assist the Veteran with the 
issues that remain on appeal.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Extraschedular Ratings.

a.  Factual Background.  The Veteran contends, in essence, 
that higher ratings are warranted for his back disability 
during the periods of time at issue on an extraschedular 
basis because it has and continues to cause marked industrial 
impairment.  

(i).  From July 22, 1993 to March 1, 2001.

Regarding scheduler ratings, as noted previously, in a 
February 2008 decision, the Board denied the Veteran's claim 
for an increased initial rating for a disability evaluation 
in excess of 20 percent for lumbar disc disease for the 
period of time from July 22, 1993 to March 1, 2001.  In 
making its decision, the Board noted that the medical 
evidence did not show that the Veteran's disc disease of the 
lumbar spine was manifested by more than moderate 
intervertebral disc syndrome or limitation of motion during 
prior to March 1, 2001.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293 (2001).  VA assessments, included in the 
evidence of record, found only minor sensory deficiency such 
as a slight lack of sensation in the right calf muscle.  
There was no medical evidence of acute attacks of his 
intervertebral disc disorder during this time, nor is there 
evidence of an absent or diminished ankle jerk (reflex), 
which would warrant a higher evaluation under pre- revision 
disc disease criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  There was no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 20 percent prior to March 1, 2001.  See 38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).

Reviewing the evidence concerning interference with 
employment, pertinent to a claim for an increased 
extraschedular rating, in a September 1994 letter, a private 
physician indicated that the Veteran, in his employment, had 
to get up and walk around to avoid having his back symptoms 
materialize, and that he was limited to carrying a weight of 
50 pounds.  In a July 1995 VA medical examination report, the 
Veteran reported that he worked as an insurance adjuster, but 
that his back problems were interfering with his ability to 
play sports such as golf.  The Veteran did not require a cane 
or assistive device to ambulate, and there was no curvature 
or muscle spasm noted on palpation.  

Regarding evidence of hospitalizations, the Veteran underwent 
back surgery on November 3, 1992.  The RO subsequently 
granted a temporary 100 percent evaluation remained in effect 
from November 3, 1992 to December 31, 1992, for the period 
during which the Veteran was hospitalized.  The Board notes 
that this surgery occurred prior to July 22, 1993, the 
effective date for the 20 percent rating at issue in this 
matter.

(ii).  From March 1, 2001.

Regarding scheduler evaluations, in February 2008, the Board 
denied the Veteran's claim for an initial staged schedular 
rating in excess of 40 percent for lumbar disc disease from 
March 1, 2001.  In its opinion, the Board noted that the 
Veteran did not meet the criteria for a next higher rating 
under either the former Diagnostic Code 5293 or the current 
Diagnostic Code 5243, utilized for evaluating intervertebral 
disc syndrome.  Regarding the former criteria, the Board 
noted a lack of evidence indicating pronounced intervertebral 
disc disease with associated neurological disability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Regarding the 
current criteria, the Board noted that the Veteran had 
complained to a physician of being bed-ridden, but had not 
shown documented physician-prescribed bed rest that would 
necessitate the application of the rating provisions specific 
to intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Regarding the General Formula for spinal 
disorders, the Board noted that the assigned 40 percent was 
the maximum rating allowed for limitation of motion of the 
spine, under the former and the current criteria, and that 
the evidence did not suggest that the Veteran had ankylosis 
of the spine, a requirement for a next higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 or (since September 26, 
2002) 5237-5243, 5289.

Regarding interference with employment, in a January 2006 VA 
medical examination report, the Veteran reportedly stated 
that his back pain was prominent while he drove his car, as 
required for his job, and that activities such as dressing 
could be problematic due to pain on bending.  At a March 2007 
Board hearing, the Veteran testified that he had worked as a 
fraud investigator with AAA since March 1992.  He reported 
losing work to his back disorder when he underwent surgical 
procedures.  However, he said that he worked out of his home 
and indicated that he had carte blanche to schedule his work 
around flare-ups of his back disorder.  He stated that his 
employer was very understanding regarding his condition.  He 
also indicated that he would lose time from work if he had to 
work at a regular office job in a structured setting.  
(Hearing Transcript, pages 16-17).

Regarding evidence of hospitalization, medical records 
indicate that the Veteran underwent back surgery in December 
2002 surgery.  It is noted that the Veteran again had a 
temporary 100 percent disability rating for the period of 
December 11, 2002 to March 31, 2003.

Subsequent to the February 2008 Board remand, the AMC issued 
a March 2008 notice to the Veteran, advising the Veteran that 
employment records, to include statements from current or 
former supervisors and co-workers, would be relevant with 
respect to whether an extraschedular rating would be 
warranted for either period of time at issue in this matter.  
The record indicates that the Veteran did not submit any 
employment records subsequent to this notice.

In a March 2008 VA medical record, the Veteran stated that he 
still worked as an insurance fraud investigator and that he 
drove a lot on the job.  He further indicated that he still 
had chronic low pain and shooting/radiating sharp pain to his 
right leg naturally.  He also reported that a non-VA examiner 
recommended neurosurgery for his back. 

Private medical records indicate that the Veteran underwent 
an additional surgery on his low back in October 2008.  It is 
noted that the Veteran again had a temporary 100 percent 
disability rating for the period of October 11, 2008 to 
December 31, 2008.

In a March 2009 statement, the Veteran reported that he was 
hospitalized due to the surgery in October 2008 and, 
subsequently, was "off work on disability" for two and a 
half months.  He stated that he was seen at the VA medical 
facility in Fresno every three months and had to get pills 
from that facility every month.  He reported his belief that 
these conditions amounted to "interference" with his 
employment.  As noted above, the Veteran was in receipt of 
temporary total (100 percent) ratings from December 11, 2002 
through March 31, 2003 and from October 22, 2008 through 
December 32, 2002 for his back disability.

b.  Law and Regulations.  Separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).  The Board gives consideration to all the 
evidence of record from the date of the Veteran's claim.  See 
Fenderson, 12 Vet. App. at 126, 127.

Adjudicators determine disability ratings by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155.  To accord justice in the exceptional 
case where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. 
Principi, 17 Vet. App. 20, 23 (2003) (holding that 
"[e]xtraschedular rating consideration is a component of the 
appellant's claim for an increased rating").  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Where a claimant 
alleges a marked interference with employment, the Board must 
consider a "complete picture of the appellant's service-
connected disabilities and their effect on his 
employability."  Brambley, supra, at 24 (emphasis in 
original).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3; see also 38 C.F.R. § 
3.102.

c.  Analysis.  The Board finds that the criteria for a 
referral for consideration of an extraschedular rating for 
any period of time at issue have not been met.  In the 
February 2008 decision, the Board reviewed the evidence and 
denied the Veteran's request for increased scheduler ratings 
for the periods in question.  These ratings were meant to 
represent, as far as could practically be determined, the 
average impairment in earning capacity resulting from the 
Veteran's service-connected disorder in his civil occupation.  
See 38 C.F.R. § 4.1.  The Board remanded the question of 
whether a referral for consideration of an extrascheular 
rating was warranted.  In doing so, the Veteran was provided 
an opportunity to submit records from an employer showing 
industrial impairment.  The Veteran failed to submit such 
evidence.  Thus, the RO found that such a referral was not 
indicated.  The Board agrees.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The record 
indicates that the Veteran has worked for the same employer 
since 1992, works out of his home, and that his employer 
allows him to schedule his work around any flare-ups.  In his 
March 2009 statement, the Veteran reported that his regular 
doctor visits, for treatment and prescription purposes, 
interfered with his employment.  However, the Veteran has not 
submitted any evidence, such as statements from his employer, 
indicating that such visits to medical personnel has 
interfered with his job performance.  Moreover, reviewing the 
evidence of hospitalization, the evidence shows that the 
Veteran has undergone three surgical procedures on his back 
over the past 17 years, in 1992, 2002, and 2008, 
respectively.  Beyond the records regarding these procedures 
and subsequent recovery periods, already compensated by 
temporary 100 percent disability ratings as noted previously, 
the case file does not contain any other medical evidence 
indicating hospitalization for this disorder.  There has been 
no showing by the Veteran that his low back disorder caused 
marked interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  (Emphasis added.)  In the absence of requisite 
factors, the criteria for submission for a referral for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

















ORDER

Entitlement to a staged rating in excess of 20 percent on an 
extraschedular basis for lumbar disc disease, for the period 
from July 22, 1993 to February 28, 2001, is denied.

Entitlement to a staged rating in excess of 40 percent on an 
extraschedular basis for lumbar disc disease, from March 1, 
2001, excluding the periods of December 11, 2002 through 
March 31, 2003, and from October 22, 2008 through December 
31, 2008, when temporary 100 percent ratings were assigned, 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


